DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 5-8, 10, and 12-13, in the reply filed on July 7, 2021 is acknowledged.
Claims 1-2, 5-8, 10, and 12-13 are pending in the application and are being examined herein.
Drawings
The drawings are objected to. In Fig. 2D, reference character 22b is incorrectly pointing to valve 22c. In Fig. 3, reference character 22a should be replaced with reference character 22b. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 83.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In para. [0041], “The valve 22a” should read “The valve 22b” for consistency.
In para. [0042], “valves 22b, 22c, 22e, and 22f” should read “valves 22a, 22b, 22f, and 22g” for consistency.
In para. [0042], “the microfluidic injection chip 10” should read “the microfluidic injection chip 12” for consistency.
In para. [0042], reference character 24 is being used to designate the outlet of the microfluidic injection chip, but was also previously used to designate the control channel in Fig. 3 and para. [0041]. Reference character 24 should be deleted from para. [0042].
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 3 of the claim, “at outlet” should read “an outlet” for clarity.
In line 15 of the claim, “the branch” should read “the one or more branch” for consistency.  
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in line 4 of the claim, “waveguides” should read “optical waveguides” for consistency.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  in line 1 of the claim, “microfluidic device” should read “device” for consistency.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
In line 3 of the claim, “the intersecting branch” should read “the plurality of intersecting microfluidic branch” for consistency.
In line 4 of the claim, “the valves” should read “the plurality of microfluidic valves” for consistency.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  in line 2 of the claim, “the branch” should read “the one or more branch” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-8, 10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the purification" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2, 5-8, 10, and 12-13 are rejected as dependent thereon.
Claim 1 recites the limitation "the output" in in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2, 5-8, 10, and 12-13 are rejected as dependent thereon.
Claim 1 recites the limitation “a portion of the fraction collection channel defines an optical detection region, a radiation detection region containing a radiation detector” in lines 13-14 of the claim. It is unclear if the portion of the fraction collection channel defines the optical detection region AND the radiation detection region, or if the radiation detection region is separate from the portion of the fraction collection channel defining the optical detection region. Claims 2, 5-8, 10, and 12-13 are rejected as dependent thereon.
Claim 8 recites the limitation "the range" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The term "about" in claim 8 is a relative term which renders the claim indefinite.  The term "about 1 mm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 7-8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Padgett et al. (US 2005/0232387 A1) (provided in Applicant’s IDS filed on May 15, 2019) and further in view of Hansteen et al. (US 2013/0337493 A1) and further in view of Quake et al. (US 2004/0115838 A1) and further in view of Nelson et al. (US 2002/0119482 A1) (provided in Applicant’s IDS filed on May 15, 2019).
Regarding claim 1, Padgett teaches a device (a micro reactor 10, Fig. 3, para. [0105]) comprising:
a microfluidic injection chip comprising an injection channel having at outlet at one end and a well or reservoir at an opposing end (a first microchip 24 comprising a first microchannel segment 28a and a third microchannel segment 28c, hereinafter referred together as microchannel 28, which has an outlet 36 at one end and a radioactive isotope supply 40 at an opposing end, Fig. 3, para. [0105]);
a capillary connected at a first end to the output of the microfluidic injection chip (a capillary connected at a first end to the outlet 36 of the first microchip 24, Fig. 3, para. [0106]);
a microfluidic detector chip connected to a second end of the capillary (a second microchip 26 connected to a second end of the capillary, Fig. 3, para. [0106]), the microfluidic detector chip comprising a fraction collection channel coupled at one end to the second end of the capillary (the second microchip 26 comprising a first microchannel segment 54a and a third 
Padgett teaches that the microchannel 54 is in fluid communication with an outlet 58 of the second microchip 26 (Fig. 3, para. [0106]). Padgett fails to teach the fraction collection channel coupled at another end to a waste well or reservoir and one or more branch fraction channels intersecting with the fraction collection channel. However, Padgett teaches another embodiment for the purification of the radiochemical, wherein the micro reactor 10 uses electrokinetic flow to separate constituents and to extract the purified final product (Fig. 11, para. [0118]). Padgett teaches that in this embodiment electric fields are applied to separate constituents by capillary electrophoresis using an electrokinetic separation device 106, and that the separated constituents can be directed into different microchannels (Fig. 11, para. [0118]). Fig. 11 shows an outlet for waste and an intersecting microchannel for product out after the electrokinetic separation device 106 (Fig. 11). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the microchannel 54 of Padgett to be coupled at one end to a waste well or reservoir and to intersect with a branching microchannel for product out as taught by Fig. 11 of Padgett because separating the purified product from waste allows the purified product to be useful injectable compounds (para. [0118]).
Modified Padgett fails to teach wherein a portion of the fraction collection channel defines an optical detection region. However, Hansteen teaches a system for radiopharmaceuticals (abstract) like that of Modified Padgett. Hansteen teaches that the radiopharmaceutical sample passes through a capillary electrophoresis fluid path (Fig. 5, para. [0077], [0083]). Hansteen teaches that after the sample travels through the capillary electrophoresis component 522, the sample passes by an optical detector assembly 528 using the 
Modified Padgett fails to teach a radiation detection region containing a radiation detector (for the purpose of examination, Examiner interprets this limitation to mean that the microfluidic detector chip comprises a radiation detection region containing a radiation detector). However, Hansteen teaches that a gamma detector imager 524 is used to analyze the sample as it passes through the fluid path (Fig. 5, para. [0083]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second microchip of Modified Padgett to include a gamma detector imager as taught by Hansteen because the readings from the gamma detector imager can be correlated to one or more of the location and the concentration of the radiopharmaceutical and other compounds in the sample in the fluid path (Hansteen, Fig. 5, para. [0083]).
Modified Padgett teaches that valves are used to move the reactants and products through the channels (para. [0101]). Modified Padgett fails to teach wherein a plurality of valves are positioned along the branch fraction channels and along the fraction collection channel. However, Quake teaches a microfluidic device for radiochemical detection comprising a main flow channel, a plurality of branch flow channels, a plurality of control channels, and a plurality of valves (abstract, para. [0199]) like that of Modified Padgett. Quake teaches a microfluidic 
Modified Padgett teaches that electric fields are applied to separate constituents by capillary electrophoresis, and that the separated constituents can be directed into different microchannels (Fig. 11, para. [0118], see modification supra). Modified Padgett teaches that for electrophoresis, electrodes are placed in appropriate positions such that specific voltages are delivered under microprocessor control, and these voltages cause the reactants and products to move and be separated in the channels (para. [0100]). Modified Padgett fails to teach a high voltage power supply having a first conductor in contact with the well or reservoir of the microfluidic injection chip and a second conductor in contact with the waste well or reservoir of the microfluidic detector chip. However, Nelson teaches a microfluidic device comprising an enrichment channel and an electrophoretic flow path (abstract) like that of Modified Padgett. Nelson teaches a microfluidic device 70 comprising an electrophoretic flow path 73 having a syringe interface 80 and a waste reservoir 78 at opposing ends thereof (Fig. 5, para. [0071]). Nelson teaches that an electrode 81 is in contact with the syringe interface 80 and that an electrode 79 is in contact with the waste reservoir 78, wherein an electric field is applied between 
The limitations “for the purification of a radiochemical compound” and “receive a volume of unpurified sample containing the radiochemical compound” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Padgett teaches that the micro reactor 10 is used for purifying the radiochemical (para. [0013], [0059], [0118]), so the micro reactor is capable of the recitation “for the purification of a radiochemical compound.” Modified Padgett also teaches that the microchannel 28 is in fluid communication with the radioactive isotope supply 40 (Fig. 3, para. [0105]), so the microchannel is capable of the recitation “receive a volume of unpurified sample containing the radiochemical compound.”
Regarding claim 7, Modified Padgett teaches wherein the radiation detector comprises a gamma ray detector (the gamma detector imager 524, Hansteen, Fig. 5, para. [0083], see modification supra).
Regarding claim 8, Modified Padgett teaches wherein the capillary has an internal diameter (ID) within the range of 100 µm to about 1 mm (the capillary has an inner diameter of no more than 1 mm, Fig. 3, para. [0106]). Additionally, generally, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. MPEP § 2144.05(I).
Regarding claim 10, Modified Padgett teaches a second microchannel segment 28b intersecting with the microchannel 28 in the first microchip 24 (Fig. 3, para. [0105]). Modified Padgett fails to teach wherein the microfluidic injection chip comprises a plurality of intersecting microfluidic branch channels. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the second microchannel segment 28b of Modified Padgett to include more intersecting microchannels for providing additional precursors. Additionally, generally, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B).
Modified Padgett teaches that valves are used to move the reactants and products through the channels (para. [0101]). Modified Padgett fails to teach wherein a plurality of microfluidic valves are positioned along the intersecting branch channels and along the injection channel, wherein the valves positioned along the injection channel define an injection volume. However, Quake teaches a microfluidic device 900 comprising an inlet flow channel 912 in fluid communication with an additional intersecting inlet flow channel 926, wherein a plurality of valves 918, 922, 928, and 930 are disposed along the inlet flow channel 912 and the additional 
Regarding claim 13, Modified Padgett teaches a collection well or reservoir located on the microfluidic detector chip and coupled to one of the branch fraction channels (the branching microchannel for product out of the second microchip 26 is in fluid communication with a reservoir for the product, Figs. 3 & 11, para. [0099], [0110], [0118], see modification supra).
Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Padgett et al. (US 2005/0232387 A1) (provided in Applicant’s IDS filed on May 15, 2019) and further in view of Hansteen et al. (US 2013/0337493 A1) and further in view of Quake et al. (US 2004/0115838 A1) and further in view of Nelson et al. (US 2002/0119482 A1) (provided in Applicant’s IDS filed on May 15, 2019) as applied to claim 1 above, and further in view of Hadjioannou et al. (US 2009/0302228 A1) (provided in Applicant’s IDS filed on January 16, 2020).
Regarding claim 2, Modified Padgett teaches the optical detection region (the optical detector assembly 528 comprises a UV source 526 and a UV detector such as a photo-diode array detector, Hansteen, Fig. 5, para. [0085], see modification supra). Modified Padgett fails to teach wherein the optical detection region comprises one or more optical waveguides disposed in the microfluidic detector chip across a width or length of the fraction collection channel wherein the one or more waveguides are coupled to a source of light and a detector. However, Hadjioannou teaches a microfluidic device that quantifies radioactivity in a sample (abstract) like 
Regarding claim 5, Modified Padgett teaches the radiation detector (the gamma detector imager 524, Hansteen, Fig. 5, para. [0083], see modification supra). Modified Padgett fails to teach wherein the radiation detector comprises a solid-state radiation detector that is disposed in the microfluidic detector chip and wherein an active surface of the solid-state radiation detector is located less than 500 µm from the fraction collection channel. However, Hadjioannou teaches a microfluidic device that quantifies radioactivity in a sample (abstract) like that of Modified Padgett. Hadjioannou teaches a microfluidic device 900 comprising a microfluidic channel and a position sensitive avalanche photodiode (PSAPD) 904 which is a solid state detector, wherein an active surface of the PSAPD is located ~40 µm from the microfluidic channel (Fig. 9, para. [0053]-[0054]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the gamma detector imager of Modified Padgett with a PSAPD located ~40 µm from the microchannel as taught by Hadjioannou in order to yield the predictable result of monitoring radiation (Hadjioannou, para. [0053]-[0054]). MPEP § 2143(I)(B).
Regarding claim 6, Modified Padgett teaches wherein the radiation detector comprises an avalanche photodiode (APD) (the position sensitive avalanche photodiode (PSAPD), Hadjioannou, Fig. 9, para. [0053]-[0054], see modification supra).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Padgett et al. (US 2005/0232387 A1) (provided in Applicant’s IDS filed on May 15, 2019) and further in view of Hansteen et al. (US 2013/0337493 A1) and further in view of Quake et al. (US 2004/0115838 A1) and further in view of Nelson et al. (US 2002/0119482 A1) (provided in Applicant’s IDS filed on May 15, 2019) as applied to claim 1 above, and further in view of Elizarov et al. (US 2008/0064110 A1) (provided in Applicant’s IDS filed on January 16, 2020).
Regarding claim 12, Modified Padgett teaches the fraction collection channel (the microchannel 54, Fig. 3, para. [0106]). Modified Padgett fails to teach wherein the fraction collection channel comprises a serpentine section. However, Elizarov teaches a microfluidic device for the purification of radiochemical products (abstract) like that of Modified Padgett. Elizarov teaches a detection chip 30 comprising a serpentine channel stretching from the flow channel 17, from the HPLC column, to the fraction/waste collectors, 12a/14a (Fig. 5, para. [0114]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the microchannel 54 of Modified Padgett to be serpentine as taught by Elizarov because the length can then be varied to tune the sensitivity of the radiation detector which is attached to the bottom of the chip (Elizarov, para. [0114]). Additionally, generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP 
Modified Padgett teaches wherein the radiation detector is located adjacent to the serpentine section (the gamma detector imager 524 is used to analyze the sample as it passes through the serpentine fluid path in the second microchip 26, Padgett, Fig. 3, para. [0105], Hansteen, Fig. 5, para. [0083], Elizarov, Fig. 5, para. [0114], see modifications supra).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794